Citation Nr: 0636277	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  01-08 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
December 1971, and from May 1972 to September 1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in November 2000 and 
February 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO).

During the pendency of the veteran's appeal, RO granted a 50 
percent evaluation for the veteran's service-connected PTSD, 
in an August 2001 decision review officer (DRO) decision, 
effective from February 4, 2000, which predates the date the 
veteran's claim was received..  As this increased rating does 
not constitute a full grant of all benefits possible, and as 
the veteran has not withdrawn his claim, the issue concerning 
entitlement to an increased rating for PTSD is still pending.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

This case was previously before the Board in August 2004, 
when it was remanded to obtain additional medical evidence 
and to afford the veteran VA examination.  The requested 
development having been completed, the case is now again 
before the Board.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected PTSD is productive of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgement, thinking, and 
mood.


CONCLUSION OF LAW

The criteria for a 70 percent schedular evaluation, and no 
greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duties to Notify and Assist

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Post-decisional VCAA notice was provided to the veteran in 
February 2001 and March 2004.  Accordingly, in August 2004, 
the veteran's claim was remanded, in part to provide 
sufficient notice of the changes in law and regulations 
enacted by the VCAA.  Additional VCAA notice was therefore 
provided in August 2004, informing the veteran of the type of 
evidence needed to substantiate the claim for an increased 
evaluation, namely, evidence that his service-connected PTSD 
had worsened in severity.  The veteran was also informed that 
VA would obtain service records, VA records and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claims.  

As for content of the notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini, supra (38 C.F.R. § 3.159 notice); and 
of Dingess, supra (notice was provided on four of the five 
elements of a service connection claim). 

As to the remaining elements under Dingess, the notice did 
not include the criteria for establishing an effective date 
should the claim be granted.  However, the Board is herein 
granting the claim for an increased evaluation for PTSD.  The 
RO will establish the effective date of the grant and will 
notify the veteran by separate correspondence of the 
pertinent laws and regulations.  The Board further observes 
that the veteran may appeal the effective date established if 
he disagrees with it.  Hence, the Board finds no prejudice to 
the veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The actions of the RO described above provided the veteran a 
meaningful opportunity to participate effectively in the 
processing of the claim and to submit additional argument and 
evidence, which he did, and to address the issues at a 
hearing, which he declined to do.  For these reasons, any 
procedural defect caused by the timing of notice was cured 
and the veteran has not been prejudiced by any defect in the 
notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (2006) (Fed. Cir. Apr. 
5, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA records, Social 
Security Administration records, and Vocational 
Rehabilitation records.  The veteran notified the RO of 
private medical treatment he was receiving and the Board, in 
its August 2004 remand, specifically requested that the RO 
again ask the veteran to identify these private medical 
health care providers and provide release of records so that 
the RO could obtain them.  The RO complied and in August 2004 
sent the veteran a VCAA letter requesting that he provide the 
information.  The veteran declined to respond.  The Board 
reminds the veteran that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran was also proffered VA examinations.  

Other than those for which the veteran has declined to 
provide release of private medical treatment records, the 
veteran has identified no additional records to obtain 
pertinent to this claim which have not been obtained or 
sought by the AOJ.  Hence, in the present case, with respect 
to the specific issue of increased evaluation, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim of increased 
evaluation is required to comply with the duty to assist.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

II.  Increased Evaluation

The RO granted service connection for PTSD in an August 1997 
rating decision, assigning a 30 percent evaluation, effective 
January 15, 1997.  This evaluation was confirmed and 
continued until August 2001, when the DRO granted an increase 
to 50 percent, effective February 4, 2000.  

The veteran argues that the symptoms of his PTSD warrant a 
higher evaluation.  Specifically, he stated he contemplates 
suicide on a daily basis.  

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
In determining the current level of impairment, the 
disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The veteran's PTSD was evaluated under the General Rating 
Formula for Mental Disorders found in 38 C.F.R. § 4.130.  
Under this criteria, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impairment judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent, evaluation is afforded for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
accorded where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

The GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  A GAF score of 31 
to 40 is illustrative of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; a child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF score of 21 to 30 is representative of behavior 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (i.e., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas.  
A GAF of 31 to 40 is representative of some impairment in 
reality testing or communication (i.e., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  A GAF of 41 to 50 is 
representative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). 

After review of the record, the Board concludes that the 
veteran's PTSD meets the criteria for a 70 percent 
evaluation.  While VA examination reports conducted in April 
2000, August 2003 and February 2005 reveal GAF scores of 50, 
50, and 51, respectively, with the highest level reported in 
2005 measuring 57, VA outpatient treatment records document 
persistent suicidal and homicidal ideation such that the 
veteran was asked to agree not to hurt himself in January 
2004.  In July 2004 he reported an incident where he 
apprehended a thief at the family business and felt he would 
have shot him if the individual had resisted before the 
police arrived.  In an August 2005 statement, the veteran 
indicated that he thinks about suicide on a daily basis.  He 
acknowledged that the VA examination did not reflect this.  
In the same month, the veteran's spouse submitted a statement 
testifying to her observations of the veteran's preoccupation 
of the veteran's symptoms.  She stated that he continues to 
express suicidal thoughts, including that everyone would be 
better off without him there.  He continues to isolate 
himself and while he has tried to work and improve his life, 
he continues to have nightmares and to be haunted by the 
memory of his experiences in Vietnam.  She has had to take 
away his guns.  The veteran's spouse stated that she and the 
veteran have been married for 42 years, and her observations 
of his symptoms have been made over 38 of those years, since 
he returned from Vietnam.

Moreover, discharge documents from a period of 
hospitalization for PTSD in August-September 2001 reflect a 
GAF score of 30, and 35 at discharge.

As the statements of the veteran and his lay witness are 
supported by the medical evidence, the Board finds that the 
criteria for a 70 percent evaluation are met.

However, the Board finds that the medical evidence does not 
show the criteria for a 100 percent evaluation are met.  In 
pertinent part, despite findings of persistent suicidal and 
homicidal ideation, the record does not demonstrate that 
symptomatology required for a finding of total occupational 
and social impairment are present.

The medical evidence does not reflect gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, inability to 
perform the activities of daily living, disorientation of 
time or place, or such memory loss as to not know the names 
of close relatives.  Rather, the record demonstrates that he 
presents regularly for scheduled treatment and is cooperative 
in that treatment.  VA examinations show that he has 
consistently been fully oriented and has been found to 
exhibit no evidence of hallucinations or delusions.  In April 
2000, the VA examiner noted that the veteran may experience 
memory problems subsequent to a February 2000 motor vehicle 
accident (MVA), in which he had sustained head injury serious 
enough to place him in a coma.  At the time, however, the 
examiner observed that long term recall appeared within 
normal limits.  During VA examination in August 2003, the 
examiner then noted that the veteran's memory was 
substantially impaired following the MVA, but in context of 
the examination it was grossly intact.  The same examiner 
conducted the February 2005 examination and noted similar 
observations.  No impairment in speech or thought processes, 
judgment or insight has been observed, and the veteran's 
presentation and behavior has consistently been observed to 
be appropriate, cooperative, and attentive.  Other than 
appearing in a dirty shirt in the August 2003 examination, he 
has demonstrated no evidence that he is unable to care for 
his own activities of daily living.  Vocational 
Rehabilitation records show only that the file has been 
closed due to inactivity since the veteran's MVA in 2000.  
The record reflects that the veteran maintains a home with 
his spouse, to whom he has been married more than 42 years, 
and that he occasionally works in the family business.  In 
addition, while the record shows that the veteran expresses 
persistent suicidal and homicidal ideation, the record also 
demonstrates that he has shown restraint both in not shooting 
the thief and in agreeing to contract with his health care 
provider to not hurt himself and to seek appropriate medical 
assistance.  There is no indication that his spouse has not 
been able to secure his guns when necessary.  Both the 
veteran and his spouse have stated that the veteran is able 
to regain calm by going outside into he woods, and treatment 
records show that he looks forward to fishing with his 
grandchildren and that he hunts.  The records therefore does 
not establish that he is in persistent danger of hurting 
himself or others. 

The Board acknowledges that the veteran's PTSD symptomatology 
is productive of serious social and occupational impairment, 
and notes that this is recognized by the 70 percent 
evaluation herein granted.  However, after review of the 
medical evidence, the Board finds that the medical evidence 
simply does not establish that the veteran's service 
connected PTSD is productive of total occupational and social 
impairment.

The Board has considered the statements of the veteran and 
his spouse regarding the veteran's symptoms, and has based 
the grant of a higher evaluation, in part on these 
statements.  Both the veteran and his spouse are competent as 
lay persons to report that on which they have personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Moreover, in this case, these observations are born out by 
the medical records.  However, it must be noted that neither 
the veteran nor his spouse is competent to offer a medical 
opinion as to the severity of the veteran's disability as 
there is no evidence of record that either the veteran or his 
spouse has specialized medical knowledge. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board has carefully reviewed the medical evidence and 
finds that a the disability picture presented is productive 
of occupational and social impairment with deficiencies in 
most ares, such as work, school, family relations, judgment, 
thinking and mood.  However, the medical evidence does not 
support a disability picture that is productive of total 
occupational and social impairment.  Hence, the evidence 
supports an evaluation of 70 percent, and no greater.

After consideration of the evidence, the Board finds that the 
criteria for a rating of 70 percent, and no greater, for the 
service connected PTSD is met.

Given that entitlement to TDIU is the subject of a remand 
immediately following this decision, consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
deferred.


ORDER

An evaluation of 70 percent, and no greater, is granted 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

In September 2002 the veteran submitted a claim for TDIU.  In 
May and October 2003 Supplemental Statements of the Case 
(SSOCs) the RO denied this claim.  The veteran did not submit 
a notice of disagreement at this time.  In February 2004, he 
RO issued a statement indicating that the inclusion of the 
issue of entitlement to TDIU in the SSOCs was intended to 
notify the veteran of the denial, but not to place the issue 
in an appellate status.  The letter informed him that he 
needed to submit a separate notice of disagreement if he 
wished to appeal that issue.  In May 2004, the veteran 
submitted a notice of disagreement specific to the issue of 
TDIU and referencing the October 2003 SSOC that denied TDIU.  
The RO has not yet had an opportunity to issue a statement of 
the case (SOC) as to the issue of entitlement to TDIU.  Where 
a claimant filed a notice of disagreement and the RO has not 
issued a SOC, the issue must be remanded to the RO for a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC regarding the issue of 
entitlement to TDIU.  Apprise the veteran 
of his right to submit a substantive 
appeal as to this issue and to have his 
claim reviewed by the Board.

2.  If a substantive appeal is received 
as to this issue, and after undertaking 
any other development deemed essential in 
addition to that specified above, re-
adjudicate the veteran's claim for 
entitlement to TDIU. If any benefit 
sought on appeal remains denied, the 
veteran should be provided with an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


